The opinion of the Court was filed
Pee Curiam.
There was no error in disallowing the evidence of counsel fee paid by the plaintiff. It is not such legal damage as is specified in the condition of the injunction bond, as to permit a recovery therefor: Good v. Mylin, 8 Pa. St., 51; Stopp v. Smith, 71 Id., 285. All other alleged damages “ sustained by reason of such injunction ” was a question of fact, and the evidence relating thereto was submitted to the jury in a clear and correct charge. There was no error in the admission of evidence tending to disprove damages.
Judgment affirmed.